IN THE COURT OF APPEALS OF IOWA

                                  No. 17-2034
                           Filed September 12, 2018


IN RE THE MARRIAGE OF AMY A. WIDDISON
AND HAROLD K. WIDDISON

Upon the Petition of
AMY A. WIDDISON, n/k/a AMY A. DENDY,
      Petitioner-Appellee,

And Concerning
HAROLD K. WIDDISON,
     Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Nancy L.

Whittenburg, Judge.



       Harold Widdison appeals the order modifying the child-visitation and child-

support provisions of the decree dissolving his marriage.        AFFIRMED AS

MODIFIED.



       Harold K. Widdison, Sioux City, self-represented appellant.

       Amanda Van Wyhe of Van Wyhe Law Firm & Mediation Center, PLC, Sioux

City, for appellee.



       Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ. Carr, S.J.,

takes no part.
                                         2


DOYLE, Judge.

       Harold Widdison appeals the order modifying the child-visitation and child-

support provisions of the decree dissolving his marriage to Amy Widdison, now

known as Amy Dendy. He seeks an increase in child visitation and a decrease in

the amount of his child support obligation. He also challenges the portion of the

order requiring him to pay Amy’s attorney fees.

       I. Background Facts and Proceedings.

       Harold and Amy were married from 1995 until 2015. The parties stipulated

to matters of child custody, visitation, and support, and the district court

incorporated their stipulation into the decree dissolving the marriage. The decree

granted the parties joint legal custody of the children, with Amy receiving physical

care of their three children during the school year. Harold’s visitation during the

school year alternated weekly: from 3:30 p.m. on Thursday to 8:00 a.m. on

Monday one week, and from 3:30 p.m. until 9:00 p.m. on the Wednesday and

Thursday of the next week.        The decree memorialized Amy and Harold’s

agreement to alternate physical care of the children each week during the summer

school break. It also ordered Harold to pay $800 per month in child support until

only one child was entitled to support, at which time the amount would be reduced

to $600 per month. About fifteen months after its entry, Harold petitioned to

modify the decree, arguing that each parties’ remarriage and his decreased

earnings after entry of the dissolution decree amounted to a substantial change in

circumstances warranting modification. Harold asked the court to grant the parties

joint physical care of the children and reduce the amount of his child support

obligation. Amy also alleged a change in circumstances warranted modification,
                                         3


citing Harold’s “strained relationship” with the children, a decline in their mental

health, and other conflicts. She requested Harold’s visitation be reduced.

       Trial was held on the modification action in February 2017. The record was

reopened in September 2017 to allow Amy to submit additional evidence.

Specifically, Amy submitted evidence that Harold and his wife were arrested and

charged with domestic abuse in August 2017, though the charges were dismissed

shortly thereafter.

       On December 1, 2017, the district court entered an order modifying the

child-visitation and child-support provisions of the dissolution decree. It found

Harold failed to prove the parties’ remarriage was a substantial change in

circumstances that warranted modification of child custody. The court pointed out

that “Remarriage after divorce is common and within the contemplation of a trial

court.” It noted Amy testified it was anticipated at the time of the dissolution that

each party would remarry and that “Harold did not disagree with or otherwise

dispute that testimony.” The court found the parties had satisfied the lower burden

of showing a significant change in circumstances that warranted modification of

child visitation. The court modified the visitation schedule, changing the start of

Harold’s alternating weekend visitation to Friday afternoon rather than Thursday

afternoon. It also reduced the amount of his Thursday-evening visitation by one

hour, ending it at 8:00 p.m. rather than at 9:00 p.m. The court modified Harold’s

child support obligation to $396 per month from June through August, lowering the

obligation to $258 per month when only one child is eligible for support. For the

school-year months of September through May, the court ordered Harold to pay

Amy $1015 per month in child support, lowering the obligation to $710.50 when
                                               4


only one child is eligible for support. Finally, the court ordered Harold to pay $6,688

for one half of Amy’s attorney fees.

        Harold appeals.1

        II. Discussion.

        We review modification proceedings de novo. See In re Marriage of Harris,

877 N.W.2d 434, 440 (Iowa 2016). In doing so, we look at the entire record and

decide anew the factual and legal issues preserved and presented for review. See

In re Marriage of Williams, 589 N.W.2d 759, 761 (Iowa Ct. App. 1998). “We give



1
   It is the appellant’s duty to prepare and file an appendix containing parts of the district
court record designated by the parties. See Iowa R. App. P. 6.905(2). We note the
appendix here violates Iowa Rule of Appellate Procedure 6.905 in a number of respects,
including the order of the documents. See Iowa R. App. P. 6.905(6). Portions of a court
reporter’s transcript of testimony were included in the appendix. The table of contents did
not state the name of each witness whose testimony was included. See Iowa R. App. P.
6.905(4)(b). The most troublesome violation pertains to rule 6.905(7), which concerns
transcripts of proceedings and depositions. The rule requires the appellant to insert the
name of the witness whose testimony is included in the appendix at the top of each page
it appears in the appendix. See Iowa R. App. P. 6.905(7)(c). Additionally, the rule directs
the appellant to place transcript page numbers in brackets and indicate any omission of
transcript pages with three asterisks. See Iowa R. App. P. 6.905(7)(d), (e). Our mention
of Harold’s failure to comply with rule 6.905 is not just nitpicking; “[r]ule compliance lightens
the court's burden and promotes judicial efficiency because compliance begets uniformity,
and uniformity eases the court’s navigation through the thousands of briefs and
appendices it reviews each year.” City of Monroe v. Nicol, 898 N.W.2d 899, 901 (Iowa Ct.
App. 2017); accord Albert v. Conger, 886 N.W.2d 877, 885 (Iowa Ct. App. 2016) (“These
visual clues alert us to a break in the continuity of a witness’s testimony, thus facilitating
our reading and understanding of the scads of transcript pages we must review each
day.”).
           Self-represented or not, Harold, an attorney, is expected to follow applicable rules.
It has long been the rule that procedural rules apply equally to parties who are represented
by counsel and to those who are not. See In re Estate of DeTar, 572 N.W.2d 178, 180
(Iowa Ct. App. 1997).
           We note that Harold’s appellate briefing includes self-serving testimonial-like
statements and references matters outside the record. We disregard any evidence not
presented to the court during the trial. See Rasmussen v. Yentes, 522 N.W.2d 844, 846
(Iowa Ct. App. 1994) (“Facts not properly presented to the court during the course of trial
and not made a part of the record presented to this court will not be considered by this
court on review.”); In re Marriage of Keith, 513 N.W.2d 769, 711 (Iowa Ct. App. 1994) (“We
are limited to the record before us and any matters outside the record on appeal are
disregarded.”).
                                              5


weight to the findings of the district court, particularly concerning the credibility of

witnesses; however, those findings are not binding upon us.” In re Marriage of

McDermott, 827 N.W.2d 671, 676 (Iowa 2013). Furthermore, “the district court has

reasonable discretion in determining whether modification is warranted and that

discretion will not be disturbed on appeal unless there is a failure to do equity.” In

re Marriage of McKenzie, 709 N.W.2d 528, 531 (Iowa 2006) (cleaned up).2

       A. Visitation.

       Harold contends the court erred in modifying the visitation provisions of the

decree to decrease rather than increase the amount of his visitation with the

children.3 To modify child visitation, a parent must show there has been a material

change in circumstances since the decree and that the requested change in

visitation is in the best interests of the children. See In re Marriage of Brown, 778

N.W.2d 47, 51-52 (Iowa Ct. App. 2009). Because Harold does not dispute the



2
   “Cleaned up” is a relatively new parenthetical used to indicate that internal quotation
marks, alterations, and citations have been omitted from quotations for readability
purposes. See United States v. Steward, 880 F.3d 983, 986 n.3 (8th Cir. 2018); Jack
Metzler, Cleaning Up Quotations, 18 J. App. Prac. & Process 143 (Fall 2017).
3
   At the end of the argument in his brief and more thoroughly addressed in his reply brief,
Harold alleges the district court erred in allowing Amy to amend her answer to
counterclaim for a decrease in Harold’s visitation. He argues the court should not have
granted Amy’s motion for leave to amend, filed on December 22, 2016, because it was
filed too close to trial, which began on February 7, 2017.
         We review the court’s grant of a motion to amend for an abuse of discretion. See
Baker v. City of Iowa City, 867 N.W.2d 44, 51 (Iowa 2015). Because the district court has
considerable discretion to allow amendments at any point in the litigation, we will only
reverse if the district court has abused its discretion. See id. Permitting amendments
should be rule; denial should be the exception. See id. As long as the amendment does
not substantially change the issues in the case, the court should allow it. See id. Even if
the amendment substantially changes the issues, it is permitted if the opposing party is
not prejudiced or unfairly surprised. See id. Such amendments are allowed at any state
of the litigation. See id.
         Harold sought to modify the visitation schedule. Because allowing Amy to modify
her petition to counterclaim for modification of the visitation schedule did not substantially
change the issues in the case, the court was within its discretion to allow the amendment.
                                           6


court’s finding that there has been a material change in circumstances since entry

of the decree, we only consider whether the requested change in visitation is in the

best interests of the children.

       The legislature has directed the courts to award “liberal visitation rights

where appropriate” in order to “assure the child the opportunity for the maximum

continuing physical and emotional contact with both parents.”           Iowa Code

§ 598.41(1)(a). In determining what visitation is appropriate, our concern, as

always, is the children’s best interests. See In re Marriage of Stepp, 485 N.W.2d

846, 849 (Iowa Ct. App. 1992). Consequently, the court must fashion a visitation

schedule that serves the best interests of the children. In re Marriage of Gensley,

777 N.W.2d 705, 718 (Iowa Ct. App. 2009).

       Although Harold sought to extend the parties’ summer visitation schedule—

alternate physical care of the children each week—throughout the year, the

evidence shows such an arrangement would be contrary to the children’s best

interests given the amount of conflict between the parties. The parties’ conflict has

adversely affected the children, as has the transitioning between the parties’

homes, especially during the school week.         Because the slight decrease in

Harold’s visitation during the school year eases some of this difficulty, we agree it

is in the children’s best interests and affirm.

       B. Child Support.

       Harold next contends the district court erred in increasing the amount of his

child support obligation.    He argues his request to modify his child support

obligation was contingent on his request that the court implement “a shared care

parenting schedule”; because the court denied his request to modify the parenting
                                            7


schedule, he claims it should have likewise denied his request to modify child

support. Harold further argues that the district court erred in increasing the amount

of his child support because Amy did not request any such modification. Finally,

he complains the court used an income figure “more than double” his actual

income in modifying his child support obligation.

       Our review does not reveal anywhere in the record that Amy requested

Harold’s child-support obligation be modified to increase the amount of his

obligation. Without such a request, we agree it was improper to increase the

amount of Harold’s child-support payment. Compare In re Marriage of McCurnin,

681 N.W.2d 322, 328 (Iowa 2004) (rejecting request for credit against future child

support for alleged overpayment because appellant “made no request for such a

credit in his pleadings, his proposed findings to the district court, or in his post-trial

motion to enlarge, amend, and reconsider”), with In re Marriage of Goodman, 690

N.W.2d 279, 285-86 (Iowa 2004) (finding issue of medical insurance and

unreimbursed medical expenses were before the court where application to modify

the decree requested modification in an appropriate fashion and prayer for relief

asked the court to set forth the child support obligation and render other relief as

was just and equitable; because all orders of support shall include as child medical

support a health plan if available, the parties put child medical support at issue),

and Reilly v. Northrop, 314 P.3d 1206, 1218 (Alaska 2013) (finding father’s claim

that his child support could not be increased because neither party requested an

increase was without merit where father moved to modify his support payment to

decrease the amount of support and mother opposed the father’s motion, arguing

that he should pay more because he was voluntarily unemployed). Accordingly,
                                            8


we reverse the portion of the order increasing the amount of Harold’s child-support

obligation.

       C. Issues Raised in Reply Brief.

       For the first time in his reply brief, Harold argues the trial court erred in failing

to disclose information before the trial began to allow the parties to consider filing

a motion for disqualification. Issues may not be raised for the first time in a reply

brief. See Sun Valley Iowa Lake Ass’n v. Anderson, 551 N.W.2d 621, 641 (Iowa

1996). Accordingly, we will not consider the issue. See id.

       D. Attorney Fees.

       Finally, Harold challenges the district court’s award of $6688 to Amy for one

half her trial attorney fees. The trial court may award the prevailing party in a

modification action attorney fees in an amount the court deems reasonable. See

Iowa Code § 598.36. In making this determination, the court must consider, in

part, the respective abilities of the parties to pay. See In re Marriage of Guyer, 522

N.W.2d 818, 822 (Iowa 1994). We will only overturn an award if the trial court

abused its discretion. See In re Marriage of Sullins, 715 N.W.2d 242, 255 (Iowa

2006). In other words, the trial court’s decision must rest on grounds that are

clearly unreasonable or untenable. See Smith v. Iowa State Univ., 885 N.W.2d

620, 624 (Iowa 2016). Because the district court acted within its discretion in

awarding Amy one half of her trial attorney fees, we affirm.

       In a ruling on Amy’s application for rule to show cause, the district court

found Harold in contempt and ordered him to pay Amy’s attorney fees in the
                                              9


amount of $1899.60.        Harold challenges this award. 4         The district court has

considerable discretion in awarding attorney fees in a contempt action brought

under Iowa Code section 598.24. See In re Marriage of Hankenson, 503 N.W.2d

431, 433 (Iowa Ct. App. 1993). On review of the record, we cannot say the district

court abused its discretion in awarding Amy her attorney fees associated with the

contempt proceeding.

       Amy requests an award of her appellate attorney fees. Such an award is a

matter of discretion with our court. See In re Marriage of Witherly, 867 N.W.2d

856, 861 (Iowa Ct. App. 2015). “Factors to be considered in determining whether

to award attorney fees include: ‘the needs of the party seeking the award, the ability

of the other party to pay, and the relative merits of the appeal.’” In re Marriage of

Stenzel, 908 N.W.2d 524, 538 (Iowa Ct. App. 2018) (citation omitted). Considering

the income disparity between the parties, we award Amy $3400 in appellate

attorney fees.

       AFFIRMED AS MODIFIED.




4
  Harold did not list the ruling as a relevant docket entry in the appendix. See Iowa R.
App. P. 6.905(2)(b)(2). He did not include the ruling in the appendix nor did he provide
the date of the ruling anywhere in his brief. References in briefs to pertinent parts of the
record must be made in accordance with Iowa Rule of Appellate Procedure 6.904(4). See
Iowa R. App. P. 6.903(2)(g)(3). Rule 6.904(4) mandates that “If references are made in
the final briefs to parts of the record not reproduced in the appendix, the references must
be made to the pages of the parts of the record involved . . . .” Iowa R. App. P. 6.904(4)(b).
While we were able to locate the ruling after searching through the 3885-page trial court
binder, the search would have been much shorter had we been provided with the date of
the ruling.